932 F.2d 964Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Arthur YOUNG, Plaintiff-Appellant,v.James P. BROWN, Director, Industrial Security ClearanceReview, Defendant-Appellee.
No. 91-3010.
United States Court of Appeals, Fourth Circuit.
Submitted March 26, 1991.Decided May 15, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-88-2923-WN)
James Arthur Young, appellant pro se.
Robert Mason Thomas, Jr., Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
James Arthur Young appeals from the district court's order granting the defendant's motion for summary judgment in Young's civil suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1   Accordingly, we affirm on the reasoning of the district court.  Young v. Brown, CA-88-2923-WN (D.Md. Nov. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We deny Young's motion for a default judgment